

Exhibit 10.1




SEVERANCE AGREEMENT
BETWEEN
CHRISTOPHER & BANKS CORPORATION
AND
TY HOLLINS


THIS AGREEMENT is to be effective as of the date it is fully executed (the
“Effective Date”), by and between Christopher & Banks Corporation, a corporation
duly organized and existing under the laws of the State of Delaware (the
“Corporation”), and Ty Hollins (“Executive”).
PREAMBLE
Based upon the mutual promises contained in this Agreement and other
consideration, the Corporation and Executive have agreed to execute this
Agreement containing the following terms and conditions:
ARTICLE 1
EMPLOYMENT
1.1    Executive agrees to serve as Vice President, Controller (“Controller”) of
the Corporation. Executive further agrees to perform such duties as are
customarily incident to such position and such other duties which may be
assigned to Executive from time to time by the Chief Executive Officer, Chief
Financial Officer and/or the board of directors of the Corporation (the
“Board”).
ARTICLE 2
AT-WILL EMPLOYMENT
2.1    Executive acknowledges and agrees that his employment as an officer and
employee of the Corporation or one of its subsidiaries is on an at-will basis.
ARTICLE 3
DUTIES
3.1    Executive agrees to devote Executive’s full time and effort, to the best
of Executive’s ability, to carry out the duties of Controller for the profit,
benefit and advantage of the Corporation. Executive shall report directly to the
Chief Financial Officer of the Corporation or such other person as the Chief
Executive Officer or the Board may designate.






Ty Hollins
1




--------------------------------------------------------------------------------




ARTICLE 4
COOPERATION
4.1    During Executive’s employment and for 18 months thereafter (such
post-termination period hereinafter referred to as the “Restricted Period”),
Executive agrees to cooperate fully with the Company (as defined below),
including its attorneys and accountants, in connection with any potential or
actual litigation, other real or potential disputes, internal investigations or
government investigations, which directly or indirectly involve the Company.
Executive agrees to appear as a witness voluntarily upon the Company’s request
regardless of whether served with a subpoena and be available to attend
depositions, court proceedings, consultations or meetings regarding
investigations, litigation or potential litigation as requested by the Company.
With respect to Executive’s cooperation obligations under this Section 4.1
during Executive’s employment and for the Restricted Period, the Company
acknowledges that these cooperation obligations, if exercised, will impose on
Executive’s time and could likely interfere with other commitments Executive may
have in the future. Consequently, the Company shall attempt to schedule such
depositions, court proceedings, consultations or meetings in coordination with
Executive’s schedule and Executive acknowledges that for some matters or
proceedings Executive’s physical presence may be required.
4.2    During Executive’s employment and for the Severance Period (as defined
below), Executive shall not be entitled to any additional payment for his
efforts, assistance and/or cooperation pursuant to Section 4.1. For the portion
of the Restricted Period following the Severance Period, the Company agrees to
reimburse Executive for his time incurred under this Article 4 at a rate of
$96.25 per hour for actual time spent attending such depositions, consultations
or meetings. The Company agrees to reimburse Executive for the out-of-pocket
expenditures actually and reasonably incurred by Executive in connection with
the performance of services contemplated by this Article 4, including hotel
accommodations, coach airfare, transportation and meals consistent with the
Corporation’s generally applicable expense reimbursement policies at such time.
4.3    It is expressly understood by the parties that after the termination of
Executive’s employment, (i) any services Executive may provide to Company
pursuant to this Article 4 shall not be as an employee and Executive’s provision
of such services shall not create an employment relationship between Executive
and the Company, (ii) any payments to Executive pursuant to the hourly rate in
Section 4.2 are not wages and instead shall be reflected on a federal 1099 tax
form, and (iii) the payment or reimbursement of expenses by the Company to
Executive under this Article 4 shall be in exchange for Executive’s time and/or
reimbursement for expenses actually incurred and are not intended or understood
to be dependent upon the character or content of any information Executive
discloses in good faith in any such proceedings, meetings or consultations.
ARTICLE 5
DEFINITIONS
5.1    “Cause” for purposes of this Agreement shall mean (i) any fraud,
misappropriation or embezzlement by Executive in connection with or affecting
the business of the Company, (ii) any conviction of (including any plea of
guilty or no contest to) a felony or a


Ty Hollins
2




--------------------------------------------------------------------------------




gross misdemeanor by Executive, (iii) any gross neglect or persistent neglect by
Executive to perform the duties assigned to Executive or any other act that can
be reasonably expected to cause substantial economic or reputational injury to
the Company, (iv) any material breach of Sections 3.1 or 4.1 or Articles 6 or 7
of this Agreement, or (v) any material violation of the Corporation’s written
policies, procedures or the Corporation’s Code of Conduct.
5.2    “Change-in-Control” for purposes of this Agreement shall mean a
change-in-control event as defined in Section 2(g) of the Corporation’s 2018
Stock Incentive Plan.
5.3    “Company” means collectively the Corporation and its subsidiaries.
5.4    “Confidential Information” means any and all information in whatever
form, whether written, electronically stored, orally transmitted or memorized
relating to trade secrets, customer lists, records and other information
regarding customers, financial information, records, ledgers and information,
purchase orders, agreements and related data, business development and strategic
plans, products and technologies, manufacturing costs, sales and marketing
plans, personnel and employment records, files, data and policies (regardless of
whether the information pertains to Executive or other employees of the
Company), business operations and related data, formulae, and computer records,
know-how, research, technical information, copyrighted material, and any other
confidential or proprietary data and information which Executive encounters
during employment, all of which are held, possessed and/or owned by the Company
and all of which are used in the operations and business of the Company.
Confidential Information does not include information which is or becomes
generally known within the Company’s industry through no act or omission by
Executive or is publicly disclosed by the Company.
5.5    “Competitor” means any of the following women’s specialty apparel
companies: Ascena Retail Group, Inc.; Chico’s FAS, Inc.; Coldwater Creek, Inc.;
J. Jill, Inc.; New York & Co., Inc.; and The Talbots, Inc. as well as any other
company where the percent of such company’s annual revenues for their most
recently completed fiscal year associated with sales of women’s apparel and
accessories to the Company’s customer demographic exceeds 25% of such company’s
overall annual revenues for that fiscal year. “Competitor” shall also include:
(i) all divisions, subsidiaries, affiliates and successors in interest of the
stores or legal entities identified in this Section 5.5; and (ii) any person,
business, or entity where a substantial portion of Executive’s duties involve
providing advice, consultation, products or services to any of the entities or
their affiliates identified in this Section 5.5.
5.6    “Good Reason” shall mean Executive has complied with the “Good Reason
Process” (hereinafter defined) following the occurrence of any of the following
events without the written consent of Executive: (A) the assignment to Executive
of duties inconsistent with, or the removal of duties material to the usual and
customary performance of, Executive’s position (including status, offices,
titles, and reporting requirements), authority, duties, or responsibilities,
excluding for this purpose an isolated, insubstantial, and inadvertent action
not taken in bad faith and which is remedied by the Corporation promptly after
receipt of written notice thereof given by Executive; (B) a reduction in base
salary of 10% or more, except for an across-the-board reduction of not more than
10% per person, and applicable to all employees of the Company; (C) a material
reduction in aggregate benefits available to Executive; or (D) the relocation of
the


Ty Hollins
3




--------------------------------------------------------------------------------




office at which Executive is principally employed to a location more than thirty
(30) miles from such office.
5.7    “Good Reason Process” shall mean that (A) Executive determines that a
Good Reason condition has occurred; (B) Executive notifies the Corporation in
writing of the Good Reason condition within ninety (90) days of the first
occurrence of such condition; (C) thirty (30) days following such notice (the
“Cure Period”) shall have passed, during which the Company shall use its best
efforts to remedy such condition; (D) notwithstanding the Company’s efforts, the
Good Reason condition continues to exist at the end of the Cure Period; and (E)
Executive terminates his employment within sixty (60) days after the end of the
Cure Period. If the Company cures the Good Reason condition during the Cure
Period, Good Reason shall be deemed not to have occurred.
ARTICLE 6
NONCOMPETITION, NONSOLICITATION AND NONDISPARAGEMENT
6.1    During Executive’s employment, Executive shall not plan, organize or
engage in any business competitive with the Company or any product or service
marketed or planned for marketing by the Company or assist or work with any
other person or entity to do so.
6.2    During Executive’s employment and for the Severance Period, Executive
shall not, without the prior written permission of the Corporation’s Board, (i)
directly or indirectly engage in activities with a Competitor or (ii) own
(whether as a shareholder, partner or otherwise, other than as a 1% or less
shareholder of a publicly held company) any interest in a Competitor, or (iii)
be connected as an officer, director, advisor, consultant, agent or employee or
participate in the management of any Competitor. If Executive is interested in
pursuing any activity that may violate this provision, Executive shall bring
that situation to the attention of the Corporation’s CEO so that the parties can
consider and discuss in advance whether Executive’s proposed activity would
violate this provision and/or whether some accommodation might be possible that
would allow Executive to engage in such activity while still protecting the
Corporation and its subsidiaries’ legitimate interests.
6.3    During Executive’s employment and for the Severance Period, Executive
shall not solicit, entice, encourage, or induce (or attempt to do so, directly
or indirectly), any employee of the Company to leave or terminate his or her
employment with the Company or to establish a relationship with a Competitor.
This Section 6.3 shall apply to the then-current employees of the Company and
any individual who was employed by the Company at any time in the forty-five
(45) day period immediately prior to Executive’s last day of employment with the
Company.
6.4    During Executive’s employment and for the Severance Period, Executive
shall not solicit, engage, or induce (or attempt to do so, directly or
indirectly) any vendor, supplier, sales agent or buying agent of the Company to
commence work on behalf of, or to establish a relationship with, a Competitor or
to sever or materially alter his/her/its relationship with the Company. The
post-termination obligations of this Section 6.4 shall apply to the vendors,
suppliers, sales agents and buying agents of the Company as of the date of
Executive’s termination and at any time in the one-year period immediately prior
to Executive’s termination date.


Ty Hollins
4




--------------------------------------------------------------------------------




6.5    If Executive’s employment is involuntarily terminated by the Company
other than for Cause, the Company shall pay Executive 6 months (the “Severance
Period”) of Executive’s highest annual salary at any time during the twelve (12)
month period preceding the date of Executive’s termination, paid according to
the Corporation’s normal payroll schedule and practices and subject to
applicable withholdings, deductions, and tax reporting requirements; provided
that as a condition to receipt of such severance Executive executes and does not
rescind a general release of claims in favor of the Company and in the form
attached as Exhibit A hereto or a substantially similar form prepared by the
Corporation (a “General Release”). Additionally, Executive shall receive any
annual bonus earned by Executive for the prior fiscal year, regardless of
whether Executive is employed on the date the bonus is actually paid, so long as
Executive was employed on the last day of the fiscal year. The Company shall pay
such annual bonus to Executive in the ordinary course of business, but no later
than 120 days after the close of the fiscal year.
6.6    Notwithstanding the foregoing, if Executive’s employment is terminated by
(i) the Company or its successor without Cause up to one hundred and eighty
(180) days prior to a Change in Control or upon or within twelve (12) months
following a Change in Control or (ii) by Executive by resignation with Good
Reason upon or within twelve (12) months following a Change in Control, and
provided that as a condition to receipt of such severance Executive executes and
does not rescind a General Release, Executive shall be entitled to receive from
the Company or its successor (A) a lump sum payment equivalent to 6 months of
Executive’s highest annual salary at any time during the twelve (12) month
period preceding the date of Executive’s termination, adjusted for any severance
payments previously made to Executive by the Company, and (B) 0.5 times
Executive’s then current on-target bonus, adjusted for any severance payments
previously made by the Company. If Executive’s termination occurs on or after
the Change in Control, the lump sum payments under this Section 6.6 shall be
made by the Company or its successor no later than sixty (60) days following
Executive’s termination date. If Executive is involuntarily terminated,
commences severance benefits under Section 6.5 above and subsequently becomes
eligible for severance under this Section 6.6 upon the occurrence of a Change in
Control within one hundred and eighty (180) days following termination,
Executive’s unpaid severance benefits shall be adjusted as provided under this
Section 6.6 and any remaining unpaid benefits shall be paid in a single lump sum
no later than sixty (60) days following the Change in Control.
6.7    Notwithstanding the provisions of Sections 6.5 and 6.6 of this Agreement,
the Company’s obligation to make the cash severance payment described in
Sections 6.5 and 6.6 of this Agreement shall be reduced by any cash compensation
received by the Executive from other employment or self-employment during the
period during which severance is paid, and, in this regard, the Executive shall
notify the Company in writing of his acceptance of such other employment or
self-employment within five (5) business days after accepting such other
employment or self-employment. If the Company has already made the cash
severance payment to Executive (as a lump sum under Section 6.6), then Executive
shall be obligated to return to the Company a portion of the severance payments
that are reduced pursuant to this Section 6.7.
6.8    In the event that any benefits payable to Executive pursuant to this
Agreement or any other benefit plan or agreement (“Payments”) (i) constitute
“parachute payments” within the


Ty Hollins
5




--------------------------------------------------------------------------------




meaning of Section 280G of the Internal Revenue Code of 1986, as amended (the
“Code”), and (ii) but for this Section 6.8 would be subject to the excise tax
imposed by Section 4999 of the Code, or any comparable successor provisions (the
“Excise Tax”), then Executive’s Payments shall be provided to Executive as to
such lesser extent which would result in no portion of such benefits being
subject to the Excise Tax. In the event that the payments and/or benefits are to
be reduced pursuant to this Section 6.8, such payments and benefits shall be
reduced such that the amount the Payments are reduced to as close to the amount
that is $1.00 below the amount where the Excise Tax would be required to be paid
as is reasonably possible. In applying this principle, the reduction shall be
made in a manner consistent with the requirements of Section 409A of the Code
and where two economically equivalent amounts are subject to reduction but
payable at different times, such amounts shall be reduced on a pro rata basis
but not below zero. For purposes of making the calculations required by this
Section 6.8, the Company’s finance personnel responsible for the calculation may
make reasonable assumptions and approximations concerning applicable taxes and
may rely on reasonable, good faith interpretations concerning the application of
the Code, and other applicable legal authority. The Corporation and Executive
shall furnish to such finance personnel such information and documents as the
finance personnel may reasonably request in order to make a determination under
this Section 6.8.
6.9    This Agreement shall be interpreted and construed in a manner that avoids
the imposition of taxes and other penalties under Section 409A of the Code (such
taxes and other penalties referred to collectively as “409A Penalties”). In the
event that the Corporation determines that the terms of this Agreement would
subject Executive to 409A Penalties, the Corporation and Executive shall
cooperate diligently to amend the terms of this Agreement to avoid such 409A
Penalties, to the extent possible; provided, however, that this Section 6.9
shall not create any obligation on the part of the Company to adopt any such
amendment or take any such other action. All references in this Agreement to
Executive’s termination or cessation of employment shall mean a “separation from
service” within the meaning of Section 409A of the Code. Each payment (including
any right to a series of installment payments) under this Agreement shall be
considered a separate payment for purposes of Section 409A of the Code. Any
payment that is “deferred compensation” within the meaning of and subject to
Section 409A of the Code which is conditioned upon Executive’s execution of a
release and which may become payable during a designated period that begins in
one taxable year and carries over into a second taxable year shall be paid or
begin payment, as applicable, in the second taxable year. Any payment that is
“deferred compensation” which is accelerated due to a Change in Control shall
not be accelerated unless such Change in Control is a “change in control event”
as defined under Section 409A. Notwithstanding any other provision in this
Agreement, if on the date of Executive’s “separation from service”, Executive is
a “specified employee,” as defined in Section 409A of the Code, then to the
extent any amount payable under this Agreement upon Executive’s separation from
service would be a prohibited distribution under Section 409A(a)(2)(B)(i) of the
Code, such payment shall be delayed until the earlier to occur of (x) the first
day of the seventh month following Executive’s separation from service or (y)
the date of Executive’s death (payable in a lump-sum amount equal to the
cumulative amount that would have otherwise been payable to Executive during
such period). Notwithstanding any of the foregoing provisions of this Section
6.9, under no circumstances shall the Company be responsible for any taxes,


Ty Hollins
6




--------------------------------------------------------------------------------




penalties, interest or other losses or expenses incurred by Executive with
respect to Section 409A of the Code.
6.10    To the extent permitted by Section 409A of the Code, any severance to
which the Executive is otherwise entitled pursuant to this Article 6 shall be
(i) reduced by amounts outstanding under any indebtedness, obligations or
liabilities owed by the Executive to the Company; (ii) paid in lieu of any
severance pay or benefits under any other severance pay plan, program, or policy
of the Company, and (iii) reduced and offset by any severance pay or benefits,
or similar amounts, payable to the Executive due to his termination of
employment under any labor, social or other governmental plan, program, law or
policy, and should such other payments or benefits described in clause (ii) or
(iii) of this sentence be payable, payments under this Agreement shall be
reduced accordingly or, alternatively, payments previously paid or provided
under this Agreement will be treated as having been paid or provided to satisfy
such other obligations. Executive agrees to execute any additional documents at
the time of his termination to effectuate this Section 6.10.
6.11    During Executive’s employment and for the Severance Period, Executive
promises and agrees not to disparage the Company and the Company’s officers,
directors, employees, products or services.
6.12    If any portion of this Article 6 is determined by an arbitrator or a
court to be unenforceable in any respect, it shall be interpreted to be valid to
the maximum extent for which it reasonably may be enforced, and enforced as so
interpreted, all as determined by such arbitrator or court in such action.
Executive acknowledges the uncertainty of the law in this respect and expressly
stipulates that this Agreement is to be given the construction that renders its
provisions valid and enforceable to the maximum extent (not exceeding its
express terms) possible under applicable law.
6.13    Executive agrees that a breach of any of the provisions of Sections 6.1
– 6.4 (the “Restrictive Covenants”) would cause material and irreparable harm to
the Company that would be difficult or impossible to measure, and that monetary
damages for any such harm would, therefore, be an inadequate remedy.
Accordingly, Executive agrees that if Executive breaches any Restrictive
Covenant, the Company shall be entitled, in addition to and without limitation
upon all other remedies the Company may have under this Agreement, at law or
otherwise, to obtain injunctive or other appropriate equitable relief, without
bond or other security, including but not limited to restraining any such breach
through arbitration. Executive further agrees that the duration of the
Restrictive Covenant shall be extended by the same amount of time that Executive
is in breach of that Restrictive Covenant.
ARTICLE 7
CONFIDENTIAL AND PROPRIETARY INFORMATION, IDEAS, AND PROPERTY
7.1    Executive promises and agrees to take reasonable measures to maintain and
preserve the confidentiality of the Confidential Information.
7.2    Executive promises and agrees not to use or disclose Confidential
Information except in the course of performing Executive’s duties solely for the
benefit of, and on behalf of, the Company.


Ty Hollins
7




--------------------------------------------------------------------------------




7.3    Executive promises and agrees not to use, discuss, disclose, divulge, or
make available in any way, whether directly or indirectly, Confidential
Information to any person or entity not authorized by the Company to receive or
use it.
7.4    Executive promises and agrees not to disclose or discuss, directly or
indirectly, in any manner whatsoever, any information regarding the contents and
terms of this Agreement, other than to Executive’s legal and financial advisors
or Executive’s spouse or domestic partner, if applicable, provided such persons
agree to keep the information confidential, or as otherwise required by law.
7.5    Executive acknowledges and agrees that all documents, electronic data or
files, or other tangible property relating in any way to the business of the
Company, including those which are conceived by Executive or come into
Executive’s possession during Executive’s employment, are and shall remain the
exclusive property of the Company, and Executive agrees to return all such
documents, electronic data and files, and tangible property to the Corporation
upon termination of Executive’s employment or at such earlier time as the
Corporation may request of Executive, and Executive further promises and agrees
not retain any copies, summaries, or abstracts thereof.
7.6    The obligations of this article shall continue after the termination of
Executive’s employment and shall be binding on Executive’s assigns, executors,
administrators, or other legal representatives.
ARTICLE 8
JUDICIAL CONSTRUCTION
8.1    Executive believes and acknowledges that the provisions contained in this
Agreement, including without limitation the provisions contained in Section 4.1,
and Articles 6 and 7 of this Agreement, are fair and reasonable and necessary to
protect the Corporation and its subsidiaries’ legitimate interests. Nonetheless,
it is agreed that if a court finds any of these provisions to be invalid in
whole or in part, such finding shall not invalidate any such provision, nor the
Agreement, in its entirety, but rather the provision in question shall be
construed, blue-lined, reformed, rewritten, and/or equitably modified by the
court as if the most restrictive covenants permissible under applicable law were
contained herein.
ARTICLE 9
RIGHT TO INJUNCTIVE RELIEF
9.1    Executive acknowledges that a breach or threatened breach by Executive of
any of the terms of Section 4.1 and Articles 6 or 7 of this Agreement will
render irreparable harm to the Company. Accordingly, the Company shall therefore
be entitled to any and all equitable relief, including, but not limited to,
temporary and permanent injunctive relief, and to any other remedy that may be
available under any applicable law or agreement between the parties, and to
recover from Executive all costs of litigation including, but not limited to,
attorneys’ fees and court costs incurred in enforcing the provisions of Articles
4, 6 and 7.
9.2    Executive acknowledges and agrees that, in the event a court determines
that a bond is necessary in connection with any grant to the Corporation or its
subsidiaries of injunctive relief, then a fair and reasonable amount for any
such bond would be $5,000.


Ty Hollins
8




--------------------------------------------------------------------------------




ARTICLE 10
ASSIGNMENT
10.1    Executive consents to and the Corporation shall have the right to assign
this Agreement to its successors or assigns. Additionally, Executive consents to
and the Corporation shall have the right to assign this Agreement to any
subsidiary, and all covenants or agreements hereunder shall inure to the benefit
of and be enforceable by its successors or assigns.
10.2    For purposes of Section 10.1 and the possible assignment of this
Agreement, the terms “successors” and “assigns” shall include any company which
buys all or substantially all of the Corporation’s assets, or a controlling
portion of its stock, or with which it merges or consolidates.
10.3    Executive’s rights under this Agreement are personal to Executive and
may not be assigned except with the written consent of the Board.
ARTICLE 11
FAILURE TO DEMAND PERFORMANCE AND WAIVER
11.1    The Corporation’s failure at any time to demand strict performance or
compliance by Executive either during or after Executive’s employment with any
part of this Agreement shall not be deemed to be a waiver of the Corporation’s
rights under this Agreement or by operation of law. The Corporation’s rights
under this Agreement can only be waived expressly, in writing by the Board. Any
express waiver by either party of a breach of any provision of this Agreement
shall not operate as or be construed as a waiver of any subsequent breach
thereof.
ARTICLE 12
ENTIRE AGREEMENT
12.1    The Corporation and Executive acknowledge that this Agreement contains
the full and complete agreement between and among them, that there are no oral
or implied agreements or other modifications relating to the same subject matter
and that this Agreement supersedes and terminates any other written or oral
agreement between the parties relating to the same subject matter not
specifically set forth herein. The parties further agree that no modifications
of this Agreement may be made except by means of a written agreement or
memorandum signed by both parties.
ARTICLE 13
GOVERNING LAW
13.1    The parties acknowledge that the Corporation’s principal place of
business is located in the State of Minnesota. The parties hereby agree that
this Agreement shall be construed in accordance with the internal laws of the
State of Minnesota without giving effect to any choice or conflict of law
provision or rule that would cause the application of the laws of any
jurisdiction other than the State of Minnesota.
13.2    Executive, the Corporation and its subsidiaries agree to submit to the
exclusive jurisdiction of, and venue in, the courts of the State of Minnesota,
County of Hennepin, or of the Federal District Court of Minnesota with respect
to any dispute that may arise between them.


Ty Hollins
9




--------------------------------------------------------------------------------




ARTICLE 14
SURVIVAL
14.1    The parties agree that Section 4.1 and Articles 6 and 7 of this
Agreement, and those provisions necessary for the enforcement of Section 4.1 and
Articles 6 and 7 of this Agreement, shall survive termination of this Agreement
and termination of Executive’s employment for any reason.
ARTICLE 15
UNDERSTANDINGS
15.1    Executive hereby acknowledges that (i) this Agreement constitutes good
and valuable consideration in exchange for the obligations and agreements
undertaken by Executive by this Agreement, including, without limitation, the
provisions contained in Articles 6 and 7 of this Agreement, (ii) Executive has
carefully considered the obligations, restrictions, and undertakings contained
in this Agreement and, having had the opportunity to confer with counsel of
Executive’s own choosing, has determined that they are reasonable; and (iii) the
obligations, restrictions, and undertakings contained in this Agreement will not
unduly restrict Executive in securing other employment or earning a livelihood
in the event of Executive’s termination of employment.
15.2    Executive promises and agrees to inform any potential new employer of
the restrictions contained in Articles 6 and 7 of this Agreement. By signing
below, Executive also authorizes the Corporation to notify third parties
(including, but not limited to, Executive’s actual or potential future
employers) of Articles 6 and 7 of this Agreement, and those provisions necessary
for the enforcement of Articles 6 and 7 of this Agreement, and Executive’s
responsibilities hereunder.
15.3    Executive represents and warrants to the Corporation that Executive is
not under, or currently bound to be under in the future, any obligation to any
person or entity that is or would be inconsistent or in conflict with this
Agreement or would prevent, limit, or impair in any way the performance by
Executive of Executive’s obligations hereunder.
15.4    If Executive possesses any information that Executive knows or should
know is considered by any third party to be the confidential, trade secret, or
otherwise proprietary information of such third party, Executive shall not
disclose such information to the Company or use such information in the course
of Executive’s employment or in any other way to benefit the Company.
[Signature Page Follows]


Ty Hollins
10




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Corporation has hereunto signed its name and Executive
hereunder has signed Executive’s name, all as of the day and year written below.


 
 
 
CHRISTOPHER & BANKS CORPORATION
 
 
 
 
 
Date:
 
 
By:
 
 
 
 
 
 
Witness:
 
 
Its:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
TY HOLLINS
 
 
 
 
 
Date:
 
 
 
 
 
 
 
 
Witness:
 
 
 
 





Ty Hollins
11




--------------------------------------------------------------------------------





EXHIBIT A
FORM OF RELEASE
By signing below, I, _____ acknowledge and agree to the following:
1.Release of Claims. Specifically in consideration of the separation pay and
benefits described in my Severance Agreement, and to which I would not otherwise
be entitled, by signing this release (the “Release”) I agree to the following:
a.    This release includes all claims that I may have against Christopher &
Banks, as described below, whether known or unknown, that relate in any way
either to events that occurred or should have occurred during the time of my
employment or the termination of that employment, up to the date I execute this
Release, except the claims mentioned in paragraph 1.c of this Release.
b.    This Release includes, without limiting the generality of the foregoing,
any claims I may have for wages, bonuses, commissions, penalties, deferred
compensation, vacation pay, paid-time-off pay and sick pay. In addition, this
release includes, but is not limited to, all claims for separation benefits,
defamation, invasion of privacy, negligence, emotional distress, breach of
contract, estoppel, improper discharge (based on contract, common law, or
statute, including any federal, state or local statute or ordinance prohibiting
discrimination, harassment or retaliation in employment), violation of the
United States Constitution, the Minnesota Constitution, the Age Discrimination
in Employment Act, 29 U.S.C. § 621 et seq., the Older Workers Benefit Protection
Act (OWBPA), the Minnesota Human Rights Act, Minn. Stat. § 363A.01 et seq.,
Title VII of the Civil Rights Act, 42 U.S.C. § 2000e et seq., the Americans with
Disabilities Act, 42 U.S.C. § 12101 et seq., the Employee Retirement Income
Security Act of 1974, 29 U.S.C. § 1001 et seq., the Family and Medical Leave
Act, 29 U.S.C. § 2601 et seq., the National Labor Relations Act, 29 U.S.C. § 151
et seq., the Worker Adjustment and Retraining Notification Act, 29 U.S.C. § 2101
et seq., the Sarbanes-Oxley Act, 15 U.S.C. § 7201 et seq., any claim based on a
“whistleblower” theory, any claim for retaliation, harassment or discrimination
based on sex, race, color, creed, religion, age, national origin, marital
status, sexual orientation, disability, status with regard to public assistance,
military status, or any other class protected under local, state or federal law
and any other statutory, tort, contract or common law cause of action, other
than the claims mentioned in Paragraph 1.c. of the Release. I hereby waive any
and all relief not provided for in the Severance Agreement. I understand and
agree that, by signing this Release, I waive and release any past, present, or
future claim to employment with Christopher & Banks.
Without limiting the generality of the foregoing, this Release also includes,
but is not limited to, any claims I currently have, or may have based on events
occurring before the date of this release, with respect to (i) the exercise of
stock options in the Corporation and any subsequent sales of such stock; or (ii)
the inability to exercise, or the prohibition on the exercise of, options to
purchase Corporation stock, and the subsequent inability to sell, or prohibition
on the sale of, the related stock; and (iii) the inability to purchase or sell,
or the prohibition on the sale of or purchase and sale of, Corporation stock.
Nothing in this release, however, prevents the future exercise of vested options
to purchase Corporation stock and to sell said stock in a manner consistent with
the terms of the Corporation’s stock


Ty Hollins
12




--------------------------------------------------------------------------------




option plans, the options themselves, the Corporation’s Stock Trading Policy and
the governing legal standards.
c.    I am not, by signing this Release, releasing or waiving (i) any vested
interest I may have in any 401(k) or profit sharing plan by virtue of my
employment with Christopher & Banks, (ii) any rights or claims that may arise
after the termination of my employment, (iii) the post-employment payments
specifically promised to me under the Severance Agreement (subject to the terms
of the Severance Agreement), (iv) the right to institute legal action for the
purpose of enforcing the provisions of the Severance Agreement, (v) my rights,
if any, to indemnification and/or insurance for acts or omissions that occurred
within the scope of my employment, (vi) any rights I may have under state
unemployment compensation benefits law, or (vii) any rights I may have under
workers compensation benefits laws. In addition, this Release applies only to
legally waivable claims and specifically excludes any claim which cannot be
released by private agreement, including the right to file a charge with an
administrative agency or to participate in any agency investigation. I waive,
however, the right to recover money if any federal, state or local government
agency pursues a claim on my behalf or on behalf of a class to which I may
belong that arises out of my employment or the termination of my employment.
d.    Christopher & Banks, as used in this Release, shall mean Christopher &
Banks Corporation (“Corporation”) and its subsidiaries, divisions, affiliated or
related entities, insurers, and its and their present and former officers,
directors, shareholders, trustees, employees, agents, attorneys, representatives
and consultants, and the successors and assigns of each, whether in their
individual or official capacities, and the current and former trustees or
administrators of any pension or other benefit plan applicable to the employees
or former employees of Christopher & Banks, in their official and individual
capacities.
2.Notice of Right to Rescind. I understand I have the right to rescind (cancel)
this Release within fifteen (15) calendar days of the date I sign it. I also
understand that, to be effective, my rescission must be in writing, and must be
delivered to Christopher & Banks’ corporate headquarters (to the attention of
the General Counsel) either by hand or mail within the fifteen (15) day period.
If delivered by mail, the rescission must be (1) postmarked within the fifteen
(15) day period; (2) properly addressed to the General Counsel, 2400 Xenium Lane
North, Plymouth, Minnesota 55441; and (3) sent by certified mail return receipt
requested.
This Release will be effective upon the expiration of the fifteen (15) day
period without rescission. I understand that if I rescind this Release, I will
not receive the separation pay and other benefits described in the Severance
Agreement and I will be obligated to return any benefit(s) and payment(s), if
already received.
3.Acknowledgements.
•
I have had adequate time to consider whether to sign this Release.

•
I have read this Release carefully.

•
I understand and agree to all of the terms of the Release.

•
I am knowingly and voluntarily releasing my claims against Christopher & Banks
to the extent expressly set forth in this Release.



Ty Hollins
13




--------------------------------------------------------------------------------




•
I have not, in signing this Release, relied upon any statements or explanations
made by Christopher & Banks, except those specifically set forth in the
Severance Agreement and Release.

•
I intend for this Release to be legally binding.

•
I have agreed to the terms of the Severance Agreement and the Release in
reliance upon my own judgment and the advice and opinions of my own attorneys
and advisors, and have not in any part relied upon the opinions of, or facts
represented by, Christopher & Banks or its employees or attorneys.  

•
I understand that the Severance Agreement and the Release specifically waive
claims arising under the Age Discrimination in Employment Act of 1967 (29 U.S.C.
§ 621 et seq.), and in connection with this waiver I acknowledge and agree to
the following:

(1)
I am not waiving any rights or claims under the Age Discrimination in Employment
Act of 1967, as amended, that may arise after this Release is signed by me, or
any rights or claims to test the knowing and voluntary nature of this Release
under the Older Workers’ Benefit Protection Act, as amended;

(2)
In exchange for my waiver of rights or claims under the Age Discrimination in
Employment Act, I am receiving consideration that is in addition to anything of
value to which I am already entitled;

(3)
I have had ample opportunity to consult with an attorney of my choosing prior to
my signing this Release, and I was encouraged and advised to do so by
Christopher & Banks;

(4)
I may take twenty-one (21) days to consider whether to sign the Release;

(5)
If I sign this Release prior to the end of the twenty-one (21) day time period,
I certify that, in accordance with 29 CFR § 1625.22(e)(6), I knowingly and
voluntarily decided to sign the Release after considering it for less than
twenty-one (21) days and that my decision to do so was not induced by
Christopher & Banks through fraud, misrepresentation or a threat to withdraw or
alter the offer prior to the expiration of the twenty-one (21) day time period;

(6)
I understand that I may rescind this Release at any time within fifteen (15)
days after I sign it;

(7)
I further understand and agree that if I wish to rescind the Release after
signing it, I or my authorized legal representative will do so in accordance
within the time limitations and procedures described in Article 2 of this
Release; and

(8)
I have carefully read and fully understand all of the provisions of this
Release, and I knowingly and voluntarily enter into, and choose to be legally
bound by, all of the terms set forth in this Release.

•
I am signing this Release on or after my last day of employment with Christopher
& Banks.



                        
Ty Hollins


Date:                     


Ty Hollins
14


